WALTERS, J.
The resolutions passed by. the city council April 13, 1903, and April 27, 1903, were of such character that they fall within the provisions of original Sec. 1545-91 (repealed 96 O. L. 96; see Lan. R. L. 3107; B. 1536-626), where it is provided that a resolution “involving an expenditure of money” or “creating a right” “shall, before it takes effect be presented, duly certified by the clerk, to the mayor of the city, for approval.”
These resolutions were not approved by the mayor, and therefore never took effect.
*239The director of law was not bound by any direction to him contained in those resolutions, nqr was the court below. It became and was the duty of the director of law, when the motion for judgment together with the resolutions, were presented to the court, to notify it of the invalidity of such acts upon which the request for judgment was predicated.
Where the contract, out of which the claim arose, was entered into prior to the passage of the act requiring the mayor’s approval, and a dispute arises as to the amount due, the defendant asserting that nothing is due, and where as part consideration for the agreement of compromise, it was inserted therein, ‘ ‘ That as the case had already cost the city of Columbus several thousand dollars in costs and attorneys’ fees, and if not settled is likely to cost many thousands of dollars more,” the. plaintiff has no such vested right under his contract, which forbids the application of the act, subsequently passed requiring the mayor’s approval.
Judgment affirmed.
Dustin and Sullivan, JJ., concur.